Citation Nr: 1814533	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claims file is currently under the jurisdiction of the Oakland, California RO.

In his substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received June 2014.  However, in June 2017, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issue on appeal.

The record reflects that the Veteran was denied entitlement to a TDIU in the June 2012 rating decision, in part, because the Veteran indicated that he was currently working and thus does not qualify for a TDIU.  The record further reflects that the Veteran stated he only worked 20.5 hours per week beginning in 2004.  See, Form 21-8940 received August 2012.  Additionally, the RO received a VA Form 21-4138, Statement in Support of Claim, in June 2015, from the Veteran's representative stating that the Veteran is no longer working because his service-connected disabilities were continuing to cause severe limitations to his mobility.  The representative further stated that the Veteran resigned "about a year ago."  Therefore, the record is unclear as to the nature of the Veteran's work during the appeal period and as to the dates and hours he worked.  The Board notes that the most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, is from August 2012, prior to the Veteran resigning from work.  Given the apparent changes in the Veteran's employment status since that time and the unclear nature of the record, the Board finds that the Veteran should be given another opportunity to complete a VA Form 21-8940 or otherwise provide a detailed explanation of his work history during the appeal period, to include his employers, the nature of work performed, the dates of employment, and his reasons for leaving the past employment.        

Additionally, the Board notes that the Veteran is currently service-connected for psoriasis, rated as 60 percent disabling; depression associated with psoriasis, currently rated as 50 percent disabling; left lower radiculopathy, rated as 20 percent disabling; psoriatic arthritis, cervical spine, rated as 10 percent disabling; psoriatic arthritis of the lumbar spine, rated as 10 percent disabling, psoriatic arthritis, left knee, rated as 10 percent disabling; psoriatic arthritis, right knee, rated as 10 percent disabling; psoriatic arthritis, right hand, rated as 10 percent disabling; psoriatic arthritis, left hand, rated as noncompensable; and psoriatic arthritis, right shoulder, rated as noncompensable.  The Veteran has a combined rating of 90 percent; therefore he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2017).

The Veteran was last provided a VA examination relating to his service-connected disabilities in June 2012.  The VA examiner provided an opinion as to the functional impact his service-connected neck disability, back disability, hand disability, and bilateral knee disability had on his ability to secure or follow gainful employment.  Additionally, a May 2011 VA examiner provided an opinion as to the functional impact of the Veteran's depression on his ability to secure or follow gainful employment.  However, the Veteran has not been provided a VA examination relating to the functional impact of his service-connected psoriasis, which is rated as 60 percent disabling.  As such, there is no examination that adequately addresses all of the Veteran's service-connected disabilities, considered in combination.  Accordingly, the matter must be remanded so that an adequate VA examination may be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).      

 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a letter explaining the factors pertinent to establishing entitlement to a TDIU.  The letter must be enclosed with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability for completion.  The letter should inform the Veteran that it is vital to his appeal for entitlement to a TDIU that he provide the information requested on the VA Form 21-8940, to include but not limited to, a detailed explanation of his employers, the nature of the work performed (i.e. occupational history), the number of hours worked per week, the dates of employment, and his reason(s) for leaving his employment during the appeal period.   

2.  Schedule the Veteran for a VA examination to determine the extent to which his service-connected disabilities affect his ability to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  Consideration should not be given to the Veteran's age or nonservice-connected disabilities.  The examination should reflect consideration of all of the Veteran's service-connected disabilities.  

The examiner should provide opinions as to how each of the service-connected disabilities affect or likely affect the Veteran's ability to perform the activities of a gainful occupation, as well as in combination.  For example, the examiner should state the extent to which the disabilities affect the Veteran's ability to perform work or work-like tasks such as interacting with others; understanding and remembering simple and complex instructions; maintaining adequate concentration, persistence, or pace; sitting; standing; walking; and performing postural activities such as bending and crouching.  

A complete rationale for the opinions must be provided. 

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent adjudication of the issue on appeal, and determine whether the benefit sought may be granted.  In so doing, determine whether a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




